EXHIBIT 3.2 BYLAWS OF CONTINENTAL CAPITAL CORPORATION A COLORADO CORPORATION ARTICLE I OFFICES The principal office of the Corporation shall be located and situated in the State of Colorado. The Corporation may also have such other offices, within and/or without the State of Colorado, as the Boardof Directors may from time to time decide or the business of the Corporation may require. ARTICLE II SHAREHOLDERS Section 1.Annual Meetings. The annual meeting of the shareholders, beginning with the year 2005, shall be held on the 10th day of the month of January, if not a Sunday or legal holiday, and if a Sunday or legal holiday, then on the next business day following, at 12 o'clock p.m. At such Annual Meeting, the shareholders shall elect the Board of Directors and transact such other business as may come before the meeting. Section 2.Special Meetings. Special meetings of the shareholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the President and shall be so called at the request, in a writing stating the purpose(s) of the requested Special Meeting, of a majority of the Board of Directors or of shareholders who together hold at least 50.1% of the entire issued and outstanding capital stock of the Corporation and are entitled to vote. Business transacted at any special meeting of shareholders shall be limited to the purposes specifically described in the Notice of Meeting. Section 3.Place of Meetings. All meetings of the shareholders shall be held at such place, within or without the State of Colorado, as may be designated from time to time by the Board of Directors. If no designation is made, the place of the meeting shall be the principal offices of the Corporation. Section 4.Notice of Meetings. A written Notice of Meeting or, when applicable, Notice of Special Meeting, stating the purpose(s) for which the meeting is called and stating the place, date, and hour of the meeting, shall be delivered to each shareholder entitled to vote at such meeting not less than fourteen nor more than sixty days before the date of the meeting. If "delivery" is to be accomplished by mail, the Notice shall be deemed to be "delivered" when deposited in the United States mail, postage prepaid, addressed to the shareholder at the last address recorded for such shareholder in the stock ledger/book(s) of the Corporation. A written Waiver of Notice, signed by the person(s) entitled to such notice, shall be deemed equivalent to therequired notice. Section 5.List of Shareholders. At least twenty days prior to any meeting of shareholders, the officer in charge of the stock ledger/books of the Corporation shall make a complete list of all shareholders entitled to vote at the meeting, arranged in alphabetical order, showing the name, address, and number of shares held by each shareholder. Such list shall be produced and kept open at the principal offices of the Corporation for examination and/or inspection by any shareholder, for any purpose, during ordinary business hours, for a period of not less than twenty days immediately preceding the meeting. The list shall also be. produced at, and kept open during, the meeting, and may be inspected by any shareholder who is present at the meeting. Section 6.Quorum. The holders of a majority of the issued and outstanding shares of the Corporation and entitled to vote, present in person or by proxy, shall constitute a quorum at any meeting of the shareholders. If, however, such quorum shall not be present or represented at any meeting of the shareholders, the shareholders entitled to vote, present in person or represented by proxy, shall have the power to adjourn the meeting without notice to a future date at which a quorum shall be present.
